Richard Cepulonis appeals from the denial of his petition, pursuant to G. L. c. 211, § 3, by a single justice of this court. In his petition, he sought an order *1028“staying or enjoining” enforcement of a Superior Court order (dismissing his complaint in an underlying civil action) pending appeal to the Appeals Court. Similar relief was sought and denied in the Superior Court and in the Appeals Court.
The case was submitted on briefs.
Nancy Ankers White, Special Assistant Attorney General, & Daryl F. Glazer for the defendant.
Richard Cepulonis, pro se.
While this appeal has been pending, the Appeals Court issued a memorandum and order pursuant to its rule 1:28 affirming the Superior Court’s order and the final judgment dismissing Cepulonis’s complaint. Cepulonis v. Superintendent, Mass. Correctional Inst., Cedar Junction, 57 Mass. App. Ct. 1108 (2004). The relief requested in this case, therefore, is academic. Nadheerul-Islam v. Commonwealth, 438 Mass. 1004, 1005 (2002). Cepulonis’s appeal is moot. Id.

Appeal dismissed.